PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Answer.
Claimant seeks $6,045.32 for investigative overtime work performed from February 2006 through November 2006 due to the Sago Mine accident.
In its Answer, respondent admits the validity of the claim and that the amormt is fair and reasonable. The Court is aware that respondent does not have a fiscal method for paying claims of this nature; therefore, the claim has been submitted to this Court for determination.
In view of the foregoing, the Court is of the opinion to and does make an *127award to claimant in the amount of $6,045.32.
Award of $6,045.32.